[Cite as State v. Paxon, 2019-Ohio-3551.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


 STATE OF OHIO,                                   :         OPINION

                   Plaintiff-Appellee,            :
                                                            CASE NO. 2019-T-0011
         - vs -                                   :

 KC ANNE ELIZABETH PAXON,                         :

                   Defendant-Appellant.           :


 Criminal Appeal from the Trumbull County Court of Common Pleas, Case No. 2018 CR
 00485.

 Judgment: Affirmed.


 Dennis Watkins, Trumbull County Prosecutor, and Ashleigh Musick, Assistant
 Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, Ohio
 44481-1092 (For Plaintiff-Appellee).

 Michael A. Partlow, 112 South Water Street, Suite C, Kent, Ohio 44240 (For Defendant-
 Appellant).



THOMAS R. WRIGHT, P.J.

        {¶1}      Appellant, KC Anne Elizabeth Paxon, appeals her conviction after pleading

guilty to aggravated possession of drugs. We affirm.

        {¶2}      Paxon raises one assignment of error:

        {¶3}      “The trial court erred by sentencing appellant to incarceration rather than

imposing a community control sanction.”
       {¶4}   Paxon contends her sentence is contrary to law because the court was

required to impose a community control sanction pursuant to R.C. 2929.13(B)(1)(a) since

she met the stated conditions, and the court failed to find that an exception applied

consistent with the statute. We disagree.

       {¶5}   Our standard of review is delineated in R.C. 2953.08(G)(2):

       {¶6}   “The appellate court may increase, reduce, or otherwise modify a sentence

that is appealed under this section or may vacate the sentence and remand the matter to

the sentencing court for resentencing. The appellate court's standard for review is not

whether the sentencing court abused its discretion. The appellate court may take any

action authorized by this division if it clearly and convincingly finds either of the following:

       {¶7}   “(a) That the record does not support the sentencing court's findings under

[certain sections] of the Revised Code, whichever, if any, is relevant;

       {¶8}   “(b) That the sentence is otherwise contrary to law.”

       {¶9}   Paxon pleaded guilty to aggravated possession of drugs, a fifth-degree

felony, in violation of R.C. 2925.11(A) and (C)(1)(a).

       {¶10} The applicable version of R.C. 2929.13(B)(1)(a), effective October 17,

2017, states in part:

       {¶11} “Except as provided in division (B)(1)(b) of this section, if an offender is

convicted of or pleads guilty to a felony of the fourth or fifth degree that is not an offense

of violence or that is a qualifying assault offense, the court shall sentence the offender to

a community control sanction of at least on year’s duration if all of the following apply * *

*.” (Emphasis added.)

       {¶12} The exception in subsection (B)(1)(b) of R.C. 2929.13 states:



                                               2
         {¶13} “The court has discretion to impose a prison term upon an offender who is

convicted of or pleads guilty to a felony of the fourth or fifth degree that is not an offense

of violence or that is a qualifying assault offense if any of the following apply:

         {¶14} “* * *

         {¶15} “(iii) The offender violated a term of the conditions of bond as set by the

court.

         {¶16} “* * *

         {¶17} “(xi) The offender committed the offense while under a community control

sanction, while on probation, or while released from custody on a bond or personal

recognizance.” (Emphasis added.)

         {¶18} Contrary to Paxon’s argument, the statute does not require a court to

explicitly make a finding before it has discretion to impose prison. Instead, a plain reading

of the applicable version of R.C. 2929.13(B)(1)(b) confirms that if any of the factors apply,

the court has discretion to impose a prison term. No explicit findings are required.

         {¶19} Ohio courts have consistently held that a sentencing court is only required

to make findings when the applicable statutes require findings. For example, the failure

to make the required findings to impose consecutive sentences in R.C. 2929.14(C)(4) at

the sentencing hearing renders the sentence contrary to law. State v. Barajas-Anguiano,

11th Dist. Geauga No. 2017-G-0112, 2018-Ohio-3440, ¶ 19, citing State v. Bonnell, 140
Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659; accord State v. Koeser, 11th Dist.

Portage No. 2013-P-0041, 2013-Ohio-5838, ¶ 24, aff'd, 140 Ohio St. 3d 1409, 2014-Ohio-

3785, 15 N.E.3d 879. And R.C. 2929.14(C)(4) states in pertinent part that a court “may

require the offender to serve the prison terms consecutively if the court finds that the



                                              3
consecutive service is necessary to protect the public from future crime or to punish the

offender and that consecutive sentences are not disproportionate to the seriousness of

the offender's conduct and to the danger the offender poses to the public, and if the court

also finds * * * [one of the factors in (C)(4)(a)-(c) applies.]” (Emphasis added.)

       {¶20} As evidenced in the transcript of proceedings and pointed out by the state,

Paxon was on probation at the time of her guilty plea, and she violated the conditions of

her bond during the proceedings, which resulted in the court revoking her bond. Thus,

the trial court had discretion to impose prison because two of the factors in R.C.

2929.13(B)(1)(b) applied. State v. Cyrus, 63 Ohio St. 3d 164, 166, 586 N.E.2d 94 (1992)

(“The burden is on the defendant to come forward with evidence to rebut

the presumption that the trial court considered the sentencing criteria.”); State v. Carter,

11th Dist. Portage No. 2003-P-0007, 2004-Ohio-1181, ¶ 46 (finding that the trial court’s

consideration of the factors enumerated in R.C. 2929.12 can be derived from the

sentencing transcript or the sentencing entry).

       {¶21} Moreover, the cases Paxon relies on address prior versions of the statute

that explicitly required findings. Former R.C. 2929.13(B)(2)(a), effective to January 1,

2007, required a court to make three findings before imposing a prison term. State v.

Bradley, 2nd Dist. Greene No. 04CA0091, 2005-Ohio-3056, ¶ 7; State v. Lockett, 2nd

Dist. Montgomery No. 20694, 2005-Ohio-5232, ¶ 5 (“R.C. 2929.13(B)(2)(b) mandates

community control sanctions for felonies of the fourth and fifth degree when the court

makes both of the findings contemplated by that section. R.C. 2929.13(B)(2)(a) mandates

a prison term for felonies of the fourth and fifth degree when the court makes all three

findings contemplated by that section * * *.”) These cases are inapplicable here.



                                             4
       {¶22} Accordingly, Paxon’s sole assigned error lacks merit, and the trial court’s

decision is affirmed.



TIMOTHY P. CANNON, J.,

MATT, LYNCH, J.

concur.




                                           5